In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearl, J.), dated July 19, 2004, which, upon a *474fact-finding order of the same court dated May 11, 2004, made after a hearing, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crimes of criminal possession of a controlled substance in the seventh degree (two counts), adjudged her to be a juvenile delinquent and, inter alia, placed her on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated May 11, 2004.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (Matter of David H., 69 NY2d 792 [1987]; cf People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a controlled substance in the seventh degree, under counts five and six of the petition (see People v Westbrook, 177 AD2d 1039 [1991]; People v McCall, 137 AD2d 561 [1988]). Moreover, upon the exercise of our factual review power, we are satisfied that the finding was not against the weight of the evidence (see Matter of Ibrahim D., 18 AD3d 659 [2005]; cf. CPL 470.15 [5]). Schmidt, J.P., S. Miller, Santucci and Spolzino, JJ., concur.